Name: Commission Regulation (EEC) No 1059/81 of 22 April 1981 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 4. 81 Official Journal of the European Communities No L 111 / 11 COMMISSION REGULATION (EEC) No 1059/81 of 22 April 1981 fixing the import levies on rice and broken rice offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by the Act of Accession of Greece (2), and in particular Article 1 1 (2) thereof, Whereas the import levies on rice and broken rice were fixed by Regulation (EEC) No 2269/80 (3), as last amended by Regulation (EEC) No 1032/81 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2269/80 to today's The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 23 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 April 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, (2) OJ No L 291 , O OJ No L 228 , (4) OJ No L 105, 25 . 6 . 1976, p . 1 . 19 . 11 . 1979 , p . 17 . 30 . 8 . 1980, p . 5 . 16 . 4 . 1981 , p . 12 . No L 111 / 12 Official Journal of the European Communities 23 . 4 . 81 ANNEX to the Commission Regulation of 22 April 1981 fixing the import levies on rice and broken rice (ECU/ tonne) CCT heading No Description Thirdcountries (3) ACP or OCT o o o ex 10.06 Rice : B. Other : I. Paddy rice ; husked rice : a) Paddy rice : 1 . Round grain 0 0 2. Long grain 0 0 b) Husked rice : 1 . Round grain 0 0 2. Long grain 0 0 II . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain 21-33 0 2. Long grain 133-79 54-97 b) Wholly milled rice : 1 . Round grain 22-72 0 2. Long grain 143-42 59-32 III . Broken rice 0 0 (') Subject to the application of the provisions of Article 10 of Regulation (EEC) No 435/80 . (2) In accordance with Regulation (EEC) No 435/80, the levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories'. (3) The import levy on rice entering the overseas department of Reunion is specified in Article 1 la of Regulation (EEC) No 1418/76 .